Detailed Notice
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-20 are pending.
Claims 1-20 are rejected.
Claims 1, 11, and 20 are amended.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-6, 11, 14-16, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Karlov et al. (US 20030065535 Al), hereinafter Karlov, in view of Rapp et al (US 20040243328 Al), hereinafter Rapp.
Regarding claim 1, Karlov teaches an apparatus ([0008]: “a system and method for performing a categorical analysis...”) comprising: at least one memory configured to store program code ([0381]: “a computer for performing the data processing operations described above..."): at least one hardware processor configured to access said computer program code and operate as instructed by said computer program code, said computer program code ([0381]: “a computer for performing the data processing operations described above...”), including: obtaining code configured to cause said at least one hardware processor to obtain medical records ([0062]: “test data for use in the methods provided herein includes any data for a subject, particularly data related to health or lack thereof. Such data is also referred to as clinical data, and includes data from medical examinations and includes, medical history... ") each respectively containing at least one or different ones of a plurality of diseases and symptoms respective to the different ones of the diseases ([0056]: “inapparent diseases (used interchangeably with inapparent diseases) include diseases that are not readily diagnosed, are difficult to diagnose, diseases in asymptomatic subjects or subjects experiencing non-specific symptoms that do not suggest a particular diagnosis or suggest a plurality of diagnoses”): sampling code configured to cause said at least one hardware processor to iteratively sample ones of candidates from a matrix of probabilistic interactions among symptoms and the diseases that are both indicated by the medical records ([0056] and [0285]-[0287]); evaluating code configured to cause said at least one hardware whether a first candidate of the symptoms and diseases is more likely, than a member of the matrix, in a prior distribution of the first candidate under a set of Bayesian probabilities and with respect to a first subset of the medical records, the first subset comprising all of the medical records that indicate a first of the diseases ([0058]: “the methods provided herein can he used to analyze collection of test data using statistical analysis techniques ”, [0084]: “the goal is to use the combined data matrix X-D (tests X and diagnoses D) as a training set to develop predictive diagnostics algorithm... ”, and [0251]: “it can be applied to control or checking sets... "): replacing code configured to cause said at least one hardware processor to with respect to the first subset of the medical records ([0058]: “a subset of test data can he sued in a training mode to generate the posterior probability estimates, and another subset of the test data can he sued in a predictive mode to compare a predicted diagnosis that is associated with each test data record...” and [0259]: “the DBA utilizes an important practical property of the Bayesian estimation to integrate (fuse) information recursively...”), replace the member of the matrix with the first candidate and starting a next iteration ([0149]: “the evaluation of the mean vector mxk and the covariance matrix Pxk via Equations (13) and (14) is an iterative process in which the weights wi:k are updated via Equations (16)-(19)...” and [0189]: “after a new test matrix X is formed, it is used on the next iteration in the extended iterative procedure of Equations (16)-(19), Equation (30)... ”), and with respect to the first subset of the medical records ([0058]: “a subset of test data can he sued in a training mode to generate the posterior probability estimates, and another subset of the test data can he sued in a predictive mode to compare a predicted diagnosis that is associated with each test data record...” and [0259]: “the DBA utilizes an important practical property of the Bayesian estimation to integrate (fuse) information recursively...”), replace the member with the first candidate and starting the next iteration with a different weighting ([0149]: “the evaluation of the mean vector mxk and the covariance matrix Pxk via Equations (13) and (14) is an iterative process in which the weights wi:k are updated via Equations (16)- (19)... ” and [0189]: “after a new test matrix X is formed, it is used on the next iteration in the extended iterative procedure of Equations (16)-(19), Equation (30)...”). Karlov does not teach, in response to determining that the first candidate is more likely, than a member of the matrix, in the prior distribution of the first candidate under the set of Bayesian probabilities and in response to determining that the first candidate is not more likely, than a member of the matrix, in the prior distribution of the first candidate under the set of Bayesian probabilities. However, Rapp teaches in response to determining that the first candidate is more likely, than a member of the matrix, in the prior distribution of the first candidate under the set of Bayesian probabilities (Rapp, [0172], [0013], and [0174]) and in response to determining that the first candidate is not more likely, than a member of the matrix, in the prior distribution of the first candidate under the set of Bayesian probabilities (Rapp, [0172], [0013], and [0174]). It would have been obvious to one of ordinary skill in the art before the effective filing data to modify Karlov to incorporate (Rapp, [0005]-[0007]).
Regarding claims 4 and 14, the combination of Karlov and Rapp teaches the apparatus according to claim 1 and the method according to claim 11. Karlov further teaches the matrix comprises an n-by-m matrix where n represents the symptoms and m represents the diseases ([0049], [0062], [0081], and [0276]).
Regarding claims 5 and 15, the combination of Karlov and Rapp teaches the apparatus according to claim 1 and the method according to claim 11. Karlov further teaches wherein at least a plurality of the symptoms overlap between the first subset of the medical records and a second subset of the medical records, the second subset comprising all of the medical records that indicate a second of the diseases ([0073], [0099], [[0264], [0269], and [0334]).
Regarding claims 6 and 16, the combination of Karlov and Rapp teaches the apparatus according to claim 1 and the method according to claim 11. Karlov further teaches wherein the computer program code is further configured to, in the next iteration: evaluate whether a second candidate of the symptoms and diseases is more likely, than the member of the matrix, in a prior distribution of the second candidate under the set of Bayesian probabilities and with respect to the first subset of the medical records ([0058], [0088], [0251], [0269], and [0149])', and with respect to the first subset of the medical records ([0058]: “a subset of test data can be sued in a training mode to generate the posterior probability estimates, and another subset of the test data can be sued in a predictive mode to compare a predicted diagnosis that is associated with each test data record... ” and [0259]: “the DBA utilizes an important practical property of the Bayesian estimation to integrate (fuse) information recursively... "), replace the member of the matrix with the second candidate and starting a second next iteration ([0149]: “the evaluation of the mean vector mxk and the covariance matrix Pxk via Equations (13) and (14) is an iterative process in which the weights wi:k are updated via Equations (16)-(19)... ” and [0189]: “after a new test matrix X is formed, it is used on the next iteration in the extended iterative procedure of Equations (16)-(19), Equation (30)... "): and with respect to the first subset of the medical records ([0058]: “a subset of test data can be sued in a training mode to generate the posterior probability estimates, and another subset of the test data can be sued in a predictive mode to compare a predicted diagnosis that is associated with each test data record... ” and [0259]: “the DBA utilizes an important practical property of the Bayesian estimation to integrate (fuse) information recursively...”), replace the member with the second candidate and starting the second next iteration with a second different weighting ([0149]: “the evaluation of the mean vector mxk and the covariance matrix Pxk via Equations (13) and (14) is an iterative process in which the weights wi:k are updated via Equations (16)-(19)... ” and [0189]: “after a new test matrix X is formed, it is used on the next iteration in the extended iterative procedure of Equations (16)-(19), Equation (30)... ”). Karlov does not teach in response to determining that the second candidate is more likely, than the member of the matrix, in the prior distribution of the second candidate under the set of Bayesian probabilities and in response to determining that the second candidate is not more likely, than the member of the matrix, in the prior distribution of the second candidate under the set of Bayesian probabilities. However Rapp teaches in response to determining that the second candidate is more likely, than the member of the matrix, in the prior distribution of the second candidate under the set of Bayesian probabilities (Rapp, [0172], [0013], and [0174]) and in response to determining that the second candidate is not more likely, than the member of the matrix, in the prior distribution of the second candidate under the set of Bayesian probabilities (Rapp, [0172], [0013], and [0174]). It would have been obvious to one of ordinary skill in the art before the effective filing data to modify Karlov to incorporate the teachings of Rapp and account for the apparatus according to claim 1 and the method according to claim 11, wherein the computer program code is further configured to, in the next iteration: evaluate whether a second candidate of the symptoms and diseases is more likely, than the member of the matrix, in a prior distribution of the second candidate under the (Rapp, [0005]-[0007]).
Regarding claim 11 Karlov teaches a method performed by at least one computer processor ([0008]: “a system and method for performing a categorical analysis... ”) comprising: obtaining medical records ([0062]: “test data for use in the methods provided herein includes any data for a subject, particularly data related to health or lack thereof. Such data is also referred to as clinical data, and includes data from medical examinations and includes, medical history... ") each respectively containing at least one or different ones of a plurality of diseases and symptoms respective to the different ones of the diseases ([0056]: “inapparent diseases (used interchangeably with inapparent diseases) include diseases that are not readily diagnosed, are difficult to diagnose, diseases in asymptomatic subjects or subjects experiencing non-specific symptoms that do not suggest a particular diagnosis or suggest a plurality of diagnoses”): iteratively sampling ones of candidates from a matrix of probabilistic interactions among the symptoms and the diseases that are both indicated by the medical records ([0056] and [0285]-[0287]); evaluating whether a first candidate of the symptoms and diseases is more likely, than a member of the matrix, in a ([0058]: “the methods provided herein can be used to analyze collection of test data using statistical analysis techniques ”, [0084]: “the goal is to use the combined data matrix X-D (tests X and diagnoses D) as a training set to develop predictive diagnostics algorithm....”, and [0251]: “it can be applied to control or checking sets...”); and with respect to the first subset of the medical records ([0058]: “a subset of test data can be sued in a training mode to generate the posterior probability estimates, and another subset of the test data can be sued in a predictive mode to compare a predicted diagnosis that is associated with each test data record... ” and [0259]: “the DBA utilizes an important practical property of the Bayesian estimation to integrate (fuse) information recursively...”), replacing the member of the matrix with the first candidate and starting a next iteration ([0149]: “the evaluation of the mean vector mxk and the covariance matrix Pxk via Equations (13) and (14) is an iterative process in which the weights wi:k are updated via Equations (16)-(19)... ” and [0189]: “after a new test matrix X is formed, it is used on the next iteration in the extended iterative procedure of Equations (16)-(19), Equation (30)...”); and with respect to the first subset of the medical records ([0058]: “a subset of test data can be sued in a training mode to generate the posterior probability estimates, and another subset of the test data can be sued in a predictive mode to compare a predicted diagnosis that is associated with each test data record... ” and [0259]: “the DBA utilizes an important practical property of the Bayesian estimation to integrate (fuse) information recursively... ”), replacing the member with the first candidate and starting the next iteration with a different weighting ([0149]: “the evaluation of the mean vector mxk and the covariance matrix Pxk via Equations (13) and (14) is an iterative process in which the weights wik are updated via Equations (16)-(19)... ” and [0189]: “after a new test matrix X is formed, it is used on the next iteration in the extended iterative procedure of Equations (16)-(19), Equation (30)... ”). Karlov does not teach in response to determining that the first candidate is more likely, than a member of the matrix, in the prior distribution of the first candidate under the set of Bayesian probabilities and in response to determining that the first candidate is not more likely, than a member of the matrix, in the prior distribution of the first candidate under the set of Bayesian probabilities. However Rapp teaches in response to determining that the first candidate is more likely, than a member of the matrix, in the prior distribution of the first candidate under the set of Bayesian probabilities (Rapp, [0172], [0013], and [0174]) and in response to determining that the first candidate is not more likely, than a member of the matrix, in the prior distribution of the first candidate under the set of Bayesian probabilities (Rapp, [0172], [0013], and [0174]). It would have been obvious to one of ordinary skill in the art before the effective filing data to modify Karlov to incorporate the teachings of Rapp and account for a method performed by at least one computer processor comprising: obtaining medical records each respectively containing at least one or different ones of a plurality of diseases and symptoms respective to the different ones of the diseases; iteratively sampling ones of candidates from a matrix of probabilistic interactions among the symptoms and the diseases that are both indicated by the medical records; evaluating whether a first candidate of the symptoms and diseases is more likely, than a member of the matrix, in a prior distribution of the first candidate under a set of Bayesian probabilities and with respect to a first subset of the medical records, the first subset comprising all of the medical records that indicate a first of the diseases; in response to determining that the first candidate is more likely, than a member of the matrix, in the prior distribution of the first candidate under the set of Bayesian probabilities and with respect to the first subset of the medical records, replacing the member of the matrix with the first candidate and starting a next iteration; in response to determining that the first candidate is not more likely, than a member of the matrix, in the prior distribution of the first candidate under the set of Bayesian probabilities and with respect to the first subset of the medical records, replacing the member (Rapp, [0005]-[0007]).
Regarding claim 20 Karlov teaches a non-transitory computer readable medium storing a program causing a computer to execute a process ([0008]), the process comprising: obtaining medical records ([0062]: “test data for use in the methods provided herein includes any data for a subject, particularly data related to health or lack thereof. Such data is also referred to as clinical data, and includes data from medical examinations and includes, medical history...”) each respectively containing at least one or different ones of a plurality of diseases and symptoms respective to the different ones of the diseases ([0056]: “inapparent diseases (used interchangeably with inapparent diseases) include diseases that are not readily diagnosed, are difficult to diagnose, diseases in asymptomatic subjects or subjects experiencing non-specific symptoms that do not suggest a particular diagnosis or suggest a plurality of diagnoses”); iteratively sampling ones of candidates from a matrix of probabilistic interactions among the symptoms and the diseases that are both indicated by the medical records ([0056] and [0285]-[0287]); evaluating whether a first candidate of the symptoms and diseases is more likely, than a member of the matrix, in a prior distribution of the first candidate under a set of Bayesian probabilities and with respect to a first subset of the medical records, the first subset comprising all of the medical records that indicate a first of the diseases ([0058]: “the methods provided herein can be used to analyze collection of test data using statistical analysis techniques”, [0084]: “the goal is to use the combined data matrix X-D (tests X and diagnoses D) as a training set to develop predictive diagnostics algorithm...”, and [0251]: “it can be applied to control or checking sets...”); and with respect to the first subset of the medical records ([0058]: “a subset of test data can be sued in a training mode to generate the posterior probability estimates, and another subset of the test data can be sued in a predictive mode to compare a predicted diagnosis that is associated with each test data record...” and [0259]: “the DBA utilizes an important practical property of the Bayesian estimation to integrate (fuse) information recursively...”), replacing the member of the matrix with the first candidate and starting a next iteration ([0149]: “the evaluation of the mean vector mxk and the covariance matrix Pxk via Equations (13) and (14) is an iterative process in which the weights wi:k are updated via Equations (16)-(19)...” and [0189]: “after a new test matrix X is formed, it is used on the next iteration in the extended iterative procedure of Equations (16)-(19), Equation (30)... ”); and with respect to the first subset of the medical records ([0058]: “a subset of test data can be sued in a training mode to generate the posterior probability estimates, and another subset of the test data can be sued in a predictive mode to compare a predicted diagnosis that is associated with each test data record...” and [0259]: “the DBA utilizes an important practical property of the Bayesian estimation to integrate (fuse) information recursively...”), replacing the member with the first candidate and starting the next iteration with a different weighting ([0149]: “the evaluation of the mean vector mxk and the covariance matrix Pxk via Equations (13) and (14) is an iterative process in which the weights wi:k are updated via Equations (16)-(19)...” and [0189]: “after a new test matrix X is formed, it is used on the next iteration in the extended iterative procedure of Equations (16)-(19), Equation (30)...”). Karlov does not teach in response to determining that the first candidate is more likely, than a member of the matrix, in the prior distribution of the first candidate under the set of Bayesian probabilities and in response to determining that the first candidate is not more likely, than a member of the matrix, in the prior distribution of the first candidate under the set of Bayesian probabilities. However Rapp teaches in response to determining that the first candidate is more likely, than a member of the matrix, in the prior distribution of the first candidate under the set of Bayesian probabilities (Rapp, [0172], [0013], and [0174]) and in response to determining that the first candidate is not more likely, (Rapp, [0172], [0013], and [0174]). It would have been obvious to one of ordinary skill in the art before the effective filing data to modify Karlov to incorporate the teachings of Rapp and account for a non-transitory computer readable medium storing a program causing a computer to execute a process, the process comprising: obtaining medical records each respectively containing at least one or different ones of a plurality of diseases and symptoms respective to the different ones of the diseases; iteratively sampling ones of candidates from a matrix of probabilistic interactions among the symptoms and the diseases that are both indicated by the medical records; evaluating whether a first candidate of the symptoms and diseases is more likely, than a member of the matrix, in a prior distribution of the first candidate under a set of Bayesian probabilities and with respect to a first subset of the medical records, the first subset comprising all of the medical records that indicate a first of the diseases; in response to determining that the first candidate is more likely, than a member of the matrix, in the prior distribution of the first candidate under the set of Bayesian probabilities and with respect to the first subset of the medical records, replacing the member of the matrix with the first candidate and starting a next iteration; in response to determining that the first candidate is not more likely, than a member of the matrix, in the prior distribution of the first candidate under the set of Bayesian probabilities and with respect to the first subset of the medical records, replacing the member with the first candidate and starting the next iteration with a different weighting. Doing so would provide a system and method for categorizing measurable time dependent data with a relatively high probability correlation with one or more sets from among a group of sets that define a library of well characterized conditions or groups (Rapp, [0005]-[0007]).
Claims 2-3 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Karlov and Rapp in view of Spiesberger (US 20040034465 Al).
Regarding claims 2 and 12, the combination of Karlov and Rapp teaches the apparatus according to claim 1 and the method according to claim 11. Karlov further teaches the computer program code is further configured to, before evaluating whether the first candidate of the symptoms and diseases is more likely than the member of the matrix ([0161], [0189], [0353]), cause said at least one hardware processor to: generate a random variable comprising centered at the member of the matrix from one of previous iterations ([0161], [0189], [0353]). Karlov and Rapp does not teach a truncated normal distribution and draw the first candidate from the random variable. However Spiesberger teaches a truncated normal distribution (Spiesberger, [0300]) and draw the first candidate from the random variable (Spiesberger, [0300]). It would have been obvious to one of ordinary skill in the art before the effective filing data to modify Karlov and Rapp to incorporate the teachings of Spiesberger and account for the apparatus according to claim 1 and the method according to claim 11, wherein the computer program code is further configured to, before evaluating whether the first candidate of the symptoms and diseases is more likely than the member of the matrix, cause said at least one hardware processor to: generate a random variable comprising a truncated normal distribution centered at the member of the matrix from one of previous iterations; and draw the first candidate from the random variable. Doing so would provide methods for locating objects from measurements of distances and travel times of signals as well as sequential estimation (Spiesberger, [0045]).
Regarding claims 3 and 13, the combination of Karlov and Rapp teaches the apparatus according to claim 2 and the method according to claim 12. Karlov and Rapp does not teach a variance of the random variable is adaptively changed based on the previous iterations. However Spiesberger teaches a variance of the random variable is adaptively changed based on the previous iterations (Spiesberger, [0112], [0116], and [0167]). It would have been obvious to one of ordinary skill in the art before the effective filing data to modify Karlov and Rapp to incorporate the teachings of Spiesberger and account for the apparatus (Spiesberger, [0045]).
Claims 7-8 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Karlov and Rapp in view of Downs.
Regarding claims 7 and 17, the combination of Karlov and Rapp teaches the apparatus according to claim 6 and the method according to claim 16. Karlov further teaches the computer program code is further configured to cause said at least one processor to, before the second next iteration: determine a first probability density function for each of a plurality of members of the matrix before the member is replaced with the first candidate ([0012], [0056], [0058], and [0089]); determine a second probability density function for each of the plurality of members of the matrix after the member is replaced with the first candidate ([0012], [0056], [0058], and [0089]); determine a third probability density function for each of the plurality of members of the matrix after the member is replaced with the second candidate ([0012], [0056], [0058], and [0089]); and prevent the second next iteration in response to determining that a difference between the first amount of change and the second amount of change is less than a predetermined threshold ([0012], [0056], [0058], and [0089]). Karlov and Rapp does not teach determine a first amount of change between the first probability density function and the second probability density function; and determine a second amount of change between the first probability density function and the third probability density function. However Downs teaches determine a first amount of change between the first probability density function and the second probability density function (Downs, [0089]); and determine a second amount of change between the first (Downs, [0089]). It would have been obvious to one of ordinary skill in the art before the effective filing data to modify Karlov and Rapp to incorporate the teachings of Downs and account for the apparatus according to claim 6 and the method according to claim 16, wherein the computer program code is further configured to cause said at least one processor to, before the second next iteration: determine a first probability density function for each of a plurality of members of the matrix before the member is replaced with the first candidate; determine a second probability density function for each of the plurality of members of the matrix after the member is replaced with the first candidate; determine a first amount of change between the first probability density function and the second probability density function; determine a third probability density function for each of the plurality of members of the matrix after the member is replaced with the second candidate; determine a second amount of change between the first probability density function and the third probability density function; and prevent the second next iteration in response to determining that a difference between the first amount of change and the second amount of change is less than a predetermined threshold. Doing so would provide identifying information of interest to users suffering from various problems (Downs, [0003]-[0005]).
Regarding claims 8 and 18, the combination of Karlov and Rapp teaches the apparatus according to claim 7 and the method according to claim 17. Karlov does not teach the computer program code is further configured to cause the at least one hardware processor to determine the first amount of change and the second amount of change by measuring Kullback-Leibler (KL) divergence. However, Downs teaches the computer program code is further configured to cause the at least one hardware processor to determine the first amount of change and the second amount of change by measuring Kullback-Leibler (KL) divergence (Downs, [0069] and [0090]). It would have been obvious to one of ordinary skill in the art before the effective filing data to modify Karlov and Rapp to incorporate the (Downs, [0003]-[0005]).
Claims 9-10 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Karlov and Rapp in view of the publication entitled “Regret for Expected Improvement over the Best-Observed Value and Stopping Condition” by Nguyen et al., hereinafter Nguyen.
Regarding claims 9 and 19, the combination of Karlov and Rapp teaches the apparatus according to claim 7 and the method according to claim 17. Karlov further teaches the computer program code is further configured to cause the at least one hardware processor to, before determining the difference and before any one of the next iteration and the second next iteration ([0336]). Karlov and Rapp does not teach determine whether a user instruction has been received to halt iteratively sampling the ones of the candidates; and prevent the one of the next iteration and the second next iteration in response to determining that the user instruction has been received. However Nguyen teaches determine whether a user instruction has been received to halt iteratively sampling the ones of the candidates (Nguyen, page 280); and prevent the one of the next iteration and the second next iteration in response to determining that the user instruction has been received (Nguyen, page 283 and 288). It would have been obvious to one of ordinary skill in the art before the effective filing data to modify Karlov and Rapp to incorporate the teachings of Nguyen and account for the apparatus according to claim 7 and the method according to claim 17, wherein the computer program code is further configured to cause the at least one hardware processor to, before (Nguyen, page 279).
Regarding claim 10, the combination of Karlov and Rapp teaches the apparatus according to claim 6. Karlov further teaches the computer program code is further configured to cause the at least one hardware processor to, before any one of the next iteration and the second next iteration ([0336]). Karlov does not teach determine whether a user instruction has been received to halt iteratively sampling the ones of the candidates; and prevent the one of the next iteration and the second next iteration in response to determining that the user instruction has been received. However Nguyen teaches determine whether a user instruction has been received to halt iteratively sampling the ones of the candidates (Nguyen, page 280); and prevent the one of the next iteration and the second next iteration in response to determining that the user instruction has been received (Nguyen, page 283 and 288). It would have been obvious to one of ordinary skill in the art before the effective filing data to modify Karlov and Rapp to incorporate the teachings of Nguyen and account for the apparatus according to claim 6, wherein the computer program code is further configured to cause the at least one hardware processor to, before any one of the next iteration and the second next iteration: determine whether a user instruction has been received to halt iteratively sampling the ones of the candidates; and prevent the one of the next iteration and the second next iteration in response to determining that the user instruction has been received. Doing so would provide maximizing of such expensive objective functions in few sequential queries, thus minimizing time and cost (Nguyen, page 279).
Response to Arguments
Applicant's arguments filed 04/02/2021 have been fully considered. Regarding the 35 U.S.C. 101 Rejection, Examiner finds Applicant’s arguments persuasive. Therefore, the 35 U.S.C. 101 Rejection is withdrawn.
Regarding to the 35 U.S.C. 103 Rejection, Applicant argues the prior art does not teach or suggest all the limitations in the pending claims. Applicant argues the alleged matrix is not “of probabilistic interactions among symptoms and diseases that are both indicated by the medical records”. Further, Applicant argues the prior art does not teach “at least one hardware processor to iteratively sample ones of candidates from a matrix of probabilistic interactions among the symptoms and the diseases that are both indicated by the medical records”. Lastly, Applicant claims the prior art does not teach or suggest “iteratively sample ones of candidates from a matrix of probabilistic interactions among the symptoms and the diseases that are both indicated by the medical records”. Applicant also argues obvious of use of prior art references. Examiner respectfully disagrees. In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Karlov teaches a system and method of diagnosing disease from biological data, Rapp teaches a system and method for performing a categorical analysis on one or more time dependent dynamic processes, Spiesberger teaches a methods to provide bounds and probability distributions for the locations of objects as well as for associated variable that affect the accuracy of the location such as the positions of stations, measurements, and errs in the speed of signal propagation, and Nguyen teaches Bayesian optimization. Furthermore, see Karlov [0084]: “The goal is to use the combined data matrix X−D (tests X and diagnoses D) as a training set to develop a predictive diagnostics algorithm. This algorithm assigns a new (from the possible ones: H1, H2, . . . ,HN) to each new patient who has a set of measured tests xnew. The assigned diagnosis should be “the best” in the sense of capturing the statistical dependency of the diagnoses D on the tests X in the X−D training set. There are different concepts how to interpret “the best.” It is believed that the “BEST” (Bayesian Estimation) offers the best inference mechanism that leads to the evaluation of a posteriori probabilistic measure” (e.g. iteratively sample ones of candidates from a matrix of probabilistic), [0056]: “inapparent diseases (used interchangeably with inapparent diseases) include diseases that are not readily diagnosed, are difficult to diagnose, diseases in asymptomatic subjects or subjects experiencing non-specific symptoms that do not suggest a particular diagnosis or suggest a plurality of diagnoses” (e.g. at least one hardware processor to iteratively sample ones of candidates from a matrix of probabilistic interactions among the symptoms and the diseases that are both indicated by the medical records), [0060]: “The methods provided herein are applied to test data obtained as described by any method, including as described below, in order to predict or determine clinically relevant information. Such clinically relevant information includes, but is not limited to, compound toxicity (e.g., toxicity of a drug candidate, in the general patient population and in specific patients based on gene expression data; toxicity of a drug or drug candidate when used in combination with another drug or drug candidate (i.e., drug interactions)); disease diagnosis; disease stage (e.g., end-stage, pre-symptomatic, chronic, terminal, virulant, advanced, etc.); disease outcome (e.g., effectiveness of therapy; selection of therapy); drug or treatment protocol efficacy (e.g., efficacy in the general patient population or in a specific patient or patient sub-population; drug resistance); risk of disease, and survivability in of a disease or in clinical trials (e.g., prediction of the outcome of clinical trials; selection of patient populations for clinical trials)” and [0056]: “To perform the methods herein, a variety data from a subject presenting with such symptoms or healthy are performed. The methods herein permit the clinician to ferret out conditions, diseases or disorder that a subject has and/or is a risk of developing” (e.g. iteratively sample ones of candidates from a matrix of probabilistic). 

Conclusion
PTO-892.
	All claims are drawn to the same invention claimed in the application prior to the entry of the submission under 37 CFR 1.114 and could have been finally rejected on the grounds and art of record in the next Office Action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114. (See MPEP 706.07(b)).
	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHAEL SOJIN STONE whose telephone number is (571)272-8798 and email is rachael.stone@USPTO.gov (email preferred).  The examiner can normally be reached on Monday-Friday 8 AM - 4 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victoria Augustine can be reached on 313-446-4858.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 
/R.S.S./Examiner, Art Unit 3686   

/MICHAEL TOMASZEWSKI/Primary Examiner, Art Unit 3686